Citation Nr: 1721313	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-48 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected chronic right shoulder myofascial pain with arthritis.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected chronic left shoulder myofascial pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1980 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas which continued the 20 percent disability rating for the Veteran's service-connected chronic myofascial pain in the right shoulder with arthritis and chronic myofascial pain in the left shoulder.

The Board previously remanded these matters in May 2014 and again in October 2016 for further development.

The record includes a January 2017 Intent to File a compensation claim.  In light of the submission, the Agency of Original Jurisdiction (AOJ) should provide the Veteran with the appropriate application to file for the benefit selected.  As the Board does not have jurisdiction over it, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In satisfaction of the October 2016 Board remand, the Veteran underwent another VA shoulder examination in December 2016.  However, the examination was performed by a Staff Physician, instead of an orthopedist, as specifically directed by the Board's remand.  Additionally, the VA examination did not reflect the range of motion findings requested by the Board, namely, whether motion of either arm is limited to 25 degrees from the side, midway between the side and shoulder level, or at the shoulder level (consistent with the applicable rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5201).  

The Board regrets the further delay; however, another remand is necessary prior to the Board's adjudication of these claims to insure compliance with the May 2014 and October 2016 Board remand directives, as required by Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that she identify the provider(s) of any additional treatment or evaluation she has received for her bilateral shoulders.  If any new records are identified, obtain and associate the records with the claims files.  Additionally, obtain the Veteran's updated VA treatment records.  Any negative replies should be properly included in the claims file.

2.  Following the completion of the above, the Veteran should be examined by a VA orthopedist to determine the current severity of her right shoulder chronic myofascial pain with arthritis and left shoulder chronic myofascial pain.  All diagnostic findings should be reported, including range of motion (active and passive).  The examiner is asked to:

   a.  Specifically state whether motion of either arm is limited to 25 degrees from the side, midway between the side and shoulder level, or at shoulder level.
   
   b.  Determine whether the Veteran's service-connected shoulder disabilities result in any additional loss of motion due to weakness, excess fatigability, pain, flare-ups, or incoordination.

The examiner should provide a complete and thorough rationale for all opinions offered.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Thereafter, the AOJ should re-adjudicate the claims.  If any of the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and her representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



